

115 HR 7110 IH: Specialty Crop Mechanization Prize Challenge of 2018
U.S. House of Representatives
2018-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7110IN THE HOUSE OF REPRESENTATIVESOctober 30, 2018Mr. Panetta (for himself and Mr. Valadao) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo direct the Secretary of Agriculture to provide for prize competitions relating to specialty crop
			 mechanization, and for other purposes.
	
 1.Short titleThis Act may be cited as the Specialty Crop Mechanization Prize Challenge of 2018. 2.Specialty Crop Mechanization Challenges (a)AuthorityNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall establish a program to be known as Specialty Crop Mechanization Challenges for carrying out prize competitions described under subsection (c) pursuant to section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) relating to the mechanization of specialty crop production.
			(b)Prize committees
 (1)In generalThe Secretary shall assemble a prize committee with respect to each prize competition that shall define the scope and detail of, and provide the requirements for, the prize competitions under this section. Such committee shall be composed of—
 (A)representatives of the specialty crop industry, with at least a plurality of committee members from sectors of the specialty crop industry that are labor-intensive and lack adequate mechanization technology;
 (B)members from the Federal agency, department, or office that most appropriately corresponds with the topic of the prize competition; and
 (C)representatives of any other entities, as determined appropriate by the Secretary, including State and local governments and institutions of higher education.
 (2)Incentive for prize competitionThe prize committee for each prize competition shall determine the incentive for the prize competition. In determining the incentive, the committee shall consider—
 (A)a cash prize; (B)access to Government facilities, a cooperative research and development agreement, or other method; and
 (C)any other incentive provided for by law. (3)Judging criteriaThe prize committee for each prize competition shall establish judging criteria for the competition that shall include, at a minimum—
 (A)potential for the solution to become a commercial product or service to further the public good; (B)consideration of how likely the solution is to lead to subsequent research, development, or manufacturing in the United States;
 (C)the degree to which the solution will alleviate stresses on the agricultural workforce and allow them to work more efficiently;
 (D)the degree to which the solution will alleviate burdens on agricultural producers, shippers, and packers facing labor shortages; and
 (E)the degree to which the solution will reduce losses of fresh fruit and vegetables due to lack of available workers to manage and harvest crops.
 (4)ConsiderationIn carrying out this section, the committee shall take into consideration the best practices provided for in the challenges and prizes toolkit made publicly available on December 15, 2016, by the General Services Administration.
 (c)Prize competitionsIn carrying out the program, the Secretary shall provide for prize competitions, including at least one prize competition on each of the following:
 (1)PlantingSolutions to automate or alleviate stresses on the workforce during the planting of specialty crops including, but not limited to, the planting of seeds, seedlings, and plants being transferred from nurseries or greenhouses to the field.
 (2)Crop managementSolutions to automate or alleviate stresses on the workforce when conducting tasks associated with the management of specialty crops including, but not limited to, weeding, pest management, and the application of crop protectants.
 (3)HarvestingSolutions to automate or alleviate stresses on the workforce related to the harvesting of specialty crops.
 (4)PackagingSolutions to automate or alleviate stresses on the workforce when processing and preparing specialty crops for distribution.
 (d)Acceptance of fundsIn addition to such sums as may be appropriated or otherwise made available to the Secretary to award prizes under this section, the Secretary may accept funds from other Federal agencies, private sector entities, institutions of higher education, and State and local governments to award prizes under this section. The Secretary may not give any special consideration relating to the selection of awards under the prize competition to any private sector entity or individual in return for a donation to the Secretary or prize committee.
 (e)EligibilityNotwithstanding section 24(g)(3) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719(g)(3)), for a group to be eligible for an award under this section, at least one member of such group shall be a citizen or permanent resident of the United States.
 (f)Completion of prize competitionsThe prize competitions carried out under this section shall be completed not later than the date that is 5 years after the program is established under subsection (a).
 (g)GAO reportNot later than the date of completion under subsection (f), the Comptroller General of the United States shall submit to Congress a report on the impact and the effectiveness of the program carried out under this section.
 (h)Specialty crop definedIn this section, the term specialty crop has the meaning given the term in section 3(1) of the Specialty Crops Competitiveness Act of 2004 (7 U.S.C. 1621 note).
 (i)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 to carry out this Act, to remain available until expended.
			